Case: 19-30659      Document: 00515395974         Page: 1    Date Filed: 04/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30659                            April 27, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ROOSEVELT COLLINS,

              Plaintiff–Appellant,

v.

DOUBLE J. MARINE, L.L.C., as owner and owner pro hac vice, of the M/V
Miss Sylvia; BRYNMARK MARINE SERVICES, INCORPORATED; GATX
CORPORATION,

              Defendants–Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CV-1415


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       On February 16, 2016, the M/V MISS SYLVIA struck the M/V
ATLANTIC GRACE. The owners of the M/V MISS SYLVIA (“Shipowners”)
filed a complaint for exoneration from or limitation of liability (“Limitation
Action”). Pursuant to the Limitation Action, the district court ordered that all
potential claimants must bring claims against the Shipowners by September



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30659     Document: 00515395974      Page: 2   Date Filed: 04/27/2020



                                  No. 19-30659
23, 2016; any actions brought after that date would be dismissed as untimely.
After waiting several months beyond this date until May 2017, the Shipowners
moved for a notice of default for all unfiled claims, and the district court issued
the notice. The Shipowners settled with all claimants on September 27, 2018.
The Limitation Action was closed on November 26, 2018.
      Nearly three months later, appellant Roosevelt Collins filed suit against
the Shipowners (among others) for damages from the collision, with full
knowledge of the prior Limitation Action. The court dismissed his complaint
as untimely. He now appeals. We AFFIRM.
                                         I
      Collins asserts he was working for a third party as a laborer on the M/V
ATLANTIC GRACE when the M/V MISS SYLVIA struck it, injuring him. He
alleges that he timely filed claims for workers’ compensation under state and
federal law. Collins also alleges he tried many times to request reports related
to the incident, as well as the names and owners of the ships involved, from his
employer.
      Meanwhile, the Shipowners opened a Limitation Action to exonerate
themselves from and otherwise limit their liability for the accident. This type
of special complaint allows vessel owners involved in accidents to deposit with
the court “a sum equal to the amount of value of the owner’s interest in the
vessel and pending freight” from which claimants may receive a payment after
proving that they were affected by the accident. See FED R. CIV. P. SUPP. A. M.
C. Rule F. The district court, pursuant to the Federal Rules’ requirements for
notice to all potential claimants, ordered publication of a notice regarding the
Limitation Action in a Louisiana newspaper of general circulation. See id. at
F(4). The court also set a filing deadline of September 23, 2016 for all claims
related to the subject matter of the Limitation Action. Four individuals and
one insurance company filed timely claims in response. The Shipowners then
                                        2
    Case: 19-30659     Document: 00515395974      Page: 3   Date Filed: 04/27/2020



                                  No. 19-30659
moved for an order noting default for all unfiled claims. In May 2017 the
district court issued the order, which stated that any future litigants would be
“barred from filing any claims and answers in this or any other proceeding”
related to the Limitation Action. The Limitation Action claims were eventually
settled prior to trial, and the district court dismissed the case with prejudice
in November 2018.
      On February 8, 2019, Collins’s attorneys say they learned of the
Limitation Action for the first time. Rather than moving to reopen the
Limitation Action, they filed suit separately against the Shipowners six days
later. The Shipowners filed a Notice of Related Case, and the court transferred
Collins’s case to the judge who had originally dealt with the Limitation Action.
The Shipowners then moved to dismiss on the grounds that the Limitation
Action’s prohibition of future claims barred Collins’s separate, untimely
complaint. Even if Collins’s claim could be construed as an attempt to assert a
late claim under the Limitation Action, the Shipowners argued, the late claim
should be denied. Collins replied that he did not receive direct notice of the
Limitation Action as is required for all known claimants. See FED. R. CIV. P.
SUPP. A. M. C. Rule F(4). He argued that the Shipowners knew or should have
known of his existence as a claimant due to their extensive discovery and his
identification as a witness to the collision in the Limitation Action. The district
court agreed with the Shipowners and dismissed Collins’s suit with prejudice.
Collins now appeals.
                                        II
      We review motions to dismiss de novo and can affirm a district court’s
order of dismissal “on any basis supported by the record.” Taylor v. City of
Shreveport, 798 F.3d 276, 279 (5th Cir. 2015). We also resolve admiralty cases
“with equitable liberality.” Tex. Gulf Sulphur Co. v. Blue Stack Towing Co.,


                                        3
    Case: 19-30659      Document: 00515395974    Page: 4    Date Filed: 04/27/2020



                                  No. 19-30659
313 F.2d 359, 362 (5th Cir. 1963). But liberality is not license. And even when
liberally construed, the rules are not on Collins’s side.
      The Shipowners gave proper notice to any prospective claimants of the
Limitation Action. See FED. R. CIV. P. SUPP. A. M. C. Rule F(4). The Rules
required the Shipowners to issue a notice of the Limitation Action to all
prospective claimants that shall be published by newspaper every week for four
weeks. See id. They did so.
      But the Shipowners also had to mail a copy of the notice to “every person
known to have made any claim against the vessel or the plaintiff” that was on
the ship when the accident occurred. See id. And Collins argues that he was a
known claimant, not just a prospective one. He offers no support for this
assertion beyond a list of witnesses the Limitation Action claimants submitted
to the Shipowners stating that Collins may testify “concerning the facts and
circumstances surrounding the accident, claimants’ job duties, performance
and abilities prior to the accident, and any other relevant testimony
concerning the claimants, this accident, and claimants’ damages.” This
witness description offers no hint that Collins himself had made any claim
regarding the accident. It thus cannot ground Collins’s assertion that he was a
known claimant deserving direct notice of the Limitation Action, and as this is
the only evidence Collins offers, he has not proved he was a known claimant.
He thus must prove actual failure to receive notice by publication. See In re
River City Towing Servs., Inc., 420 F.3d 385, 388 (5th Cir. 2005). But he has
not done that either.
      Because Collins asserted his claim separately from the Limitation
Action, and because the Limitation Action is no longer pending, we need not
resolve whether Collins can file a late claim in the Limitation Action. See Texas
Gulf, 313 F.2d at 362. Collins had the opportunity to file a late claim under the
Limitation Action while it was pending and did not do so. So Texas Gulf does
                                        4
    Case: 19-30659    Document: 00515395974       Page: 5   Date Filed: 04/27/2020



                                No. 19-30659
not govern here, but the district court’s order barring claims related to the
subject matter of the Limitation Action does.
                                *     *       *
      The judgment of the district court is AFFIRMED.




                                      5